Title: Lawrence T. Dade and Others to James Madison, 24 June 1827
From: Dade, Lawrence T.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                24th June 1827
                            
                        
                        The citizens of Orange Court House and its vicinity, intend to celebrate the anniversary of American
                            Independence at the Orange Hotel; and most respectfully request your company on that Occasion
                        
                            
                                
                            Lawrence T. Dade
                        
                                
                            Baldwin Taliaferro
                        
                                
                            Ambrose Madison
                        
                                
                            Edmund P. Taylor
                        
                                
                            Tho. T. Slaughter
                        
                                
                            Richd. M Chapman
                        
                                
                            Philip S Fry
                        
                                
                            Sam. H. Taliaferro
                        Managers
                    